FILED
                             NOT FOR PUBLICATION                             MAR 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 DANTO PALOMINO,                                  No. 08-55065

               Petitioner - Appellant,            D.C. No. 07-cv-04769-DOC

   v.

 JOHN MARSHALL,                                   MEMORANDUM *

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                      David O. Carter, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        California state prisoner Danto Palomino appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Palomino’s
request for oral argument is denied.

JC/Research
jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

        Palomino contends he is entitled to statutory tolling for the time that elapsed

between the denial of his habeas petition in the Los Angeles Superior Court and the

filing of his habeas petition in the California Court of Appeal. This contention

lacks merit. See Evans v. Chavis, 546 U.S. 189, 201 (2006); Chaffer v. Prosper,

No. 07-16853, 2010 WL 157488, at *1 (9th Cir. Jan. 19, 2010) (per curiam) (filing

gaps of 101 and 115 days not subject to statutory tolling).

        Palomino also contends he is entitled to equitable tolling because “prison

workers did not let [him] write the court.” This bare allegation fails to satisfy the

standard required for such extraordinary relief. See Chaffer, 2010 WL 157488, at

*2. To the extent that Palomino contends he is entitled to an evidentiary hearing

on this issue, this contention lacks merit. See Tapia v. Roe, 189 F.3d 1052, 1056

(9th Cir. 1999).

        AFFIRMED.




JC/Research                                 2                                    08-55065